EXHIBIT 10(iii)(A)(3)

AMENDMENT TO EMPLOYMENT AGREEMENT

AMENDMENT effective as of January 1, 2007, between THE INTERPUBLIC GROUP OF
COMPANIES, INC. (“Interpublic”) and PHILIPPE KRAKOWSKY(“Executive”).

WITNESSETH:

WHEREAS, Interpublic and Executive are parties to an Employment Agreement made
as of January 1, 2006 as amended on September 12, 2007 (collectively, the
“Agreement”);

WHEREAS, as of January 1, 2007, Interpublic and Executive agreed that
Executive’s car and club allowances would be discontinued and that Executive’s
base salary would be increased by a corresponding amount as a result;

NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Agreement, the parties hereto, intending to be legally bound, hereby amend
the Agreement effective January 1, 2007, as follows:

1. Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that such provisions are expressly modified by the
provisions of this Amendment.

2. Allowances. Section 6.04 shall be amended in its entirety to read as follows:
“Executive shall be reimbursed for actual parking expenses in New York City
relating to business purposes, provided that Executive submits substantiation of
such expenses in accordance with Interpublic’s standard policies on or before
the ninetieth (90th) day of the calendar year next following the calendar year
in which the applicable expense is incurred. Interpublic shall pay any
reimbursement required by this Section 6.04 within thirty (30) days after it
receives Executive’s valid request for reimbursement.” Section 6.05 of the
Agreement is hereby deleted in its entirety.

3. Continuation of Benefits and Reimbursements. Section 7.01(iii)(b)(4) and
Section 7.01(v) (a)(1) of the Agreement are hereby deleted in their entirety.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Amendment to the Agreement to be executed.

 

The Interpublic Group of Companies, Inc.     Executive BY:   /s/ Timothy
Sompolski       /s/ Philippe Krakowsky   Timothy Sompolski       Philippe
Krakowsky  

Executive Vice President

Chief Human Resources Officer

      DATE:   5/1/08     DATE:   April 2, 2008

 

-2-